UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4134


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM SEDRICK ROLLERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cr-00230-RJC-1)


Submitted:   July 31, 2013                 Decided:   August 26, 2013


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant.    Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William       Sedrick     Rollerson      pleaded       guilty,    without    a

plea agreement, to being a felon in possession of a firearm, in

violation      of    18    U.S.C.     §§ 922(g)(1),         924(e)       (2006).       The

district court sentenced Rollerson to 180 months’ imprisonment.

On   appeal,     counsel      has    filed   a     brief    pursuant     to   Anders    v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious         issues     for     appeal,        but     questioning          whether

Rollerson’s      sentence      violated      the    Fifth    and    Sixth     Amendments

because the district court increased the term of imprisonment

based on facts not proved beyond a reasonable doubt pursuant to

the Armed Career Criminal Act (“ACCA”), and whether the district

court    erred      in    finding    that    Rollerson       was    an    armed     career

criminal.      Rollerson was informed of his right to file a pro se

supplemental brief, but he has not done so.                    Following a careful

review of the record, we affirm.

            Counsel          first     questions       whether         Rollerson       was

improperly sentenced beyond the statutory maximum based on facts

not proven beyond a reasonable doubt.                  However, this argument is

foreclosed by the clear precedent of this court and the Supreme

Court.    Almendarez-Torres v. United States, 523 U.S. 224, 226-

27, 247 (1998); United States v. Thompson, 421 F.3d 278, 283

(4th Cir. 2005).



                                             2
                Counsel       next     questions       whether         the     district          court

correctly concluded that Rollerson qualified for the enhanced

penalties of the ACCA pursuant to 18 U.S.C. § 924(e) (2006).                                       We

review      a    district        court’s       determination             of     whether          prior

convictions qualify as predicate convictions for purposes of the

ACCA de novo.           United States v. Brandon, 247 F.3d 186, 188 (4th

Cir.      2001).         A    defendant        convicted          of    being        a    felon     in

possession of a firearm who has three prior convictions for a

violent felony or serious drug offense is subject to sentencing

as   an    armed     career          criminal.        18    U.S.C.           § 924(e)(1);         USSG

§ 4B1.4.         A violent felony is a “crime, punishable by a term

exceeding one year of imprisonment, . . . that . . . has as an

element     the     use,      attempted       use,     or    threatened          use      of     force

against the person of another.”                        18 U.S.C. § 924(e)(2)(B)(i)-

(ii).        A     serious      drug        offense    is     “an       offense          under     the

Controlled Substances Act . . . for which a maximum term of

imprisonment of ten years or more is prescribed by law.”                                            18

U.S.C. § 924(e)(2)(A)(i).                   Our review of the record leads us to

conclude         that        Rollerson       has      at     least           three       qualifying

convictions,        and       that    the    district       court       properly         determined

that Rollerson was an armed career criminal.

                In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                            Our

review      of     the        record     confirms          that        the     district          court

                                                 3
substantially complied with Federal Rule of Criminal Procedure

11 in accepting Rollerson’s guilty plea, and ensured that his

plea was knowing and voluntary.                  We therefore affirm Rollerson’s

conviction       and    sentence.         This        court    requires      that    counsel

inform    Rollerson,        in    writing,       of    his     right    to    petition    the

Supreme    Court       of   the   United     States      for       further    review.      If

Rollerson    requests         that    a    petition           be    filed,    but    counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Rollerson.       We dispense with oral argument because the facts and

legal    contentions        are    adequately          presented       in    the    materials

before    this    court     and    argument       would       not   aid     the    decisional

process.

                                                                                     AFFIRMED




                                             4